Citation Nr: 0935214	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as a residual 
of exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, diagnosed as bilateral 
peroneal neuropathy, to include as a residual of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970, including service in the Republic of Vietnam from 
January 1967 to January 1968.

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.



FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  Service treatment records reveal a single documented 
instance of elevated blood pressure readings during service; 
there is no diagnosis of hypertension during service, and the 
Veteran's blood pressure was normal on separation 
examination.  

3.  The Veteran has a current diagnosis of hypertension.  

4.  There is no competent medical evidence showing a 
diagnosis of hypertension within the first year after the 
Veteran separated from military service; there is no 
competent medical evidence linking the Veteran's current 
hypertension to military service.  

5.  Hypertension is not a disability that warrants service 
connection on a presumptive basis due to exposure to Agent 
Orange.  

6.  Service treatment records reveal that the Veteran 
reported symptoms of numbness and tingling in the left arm 
and leg during service beginning in December 1969.  

7.  Service treatment records reveal no definitive diagnosis 
of the Veteran's reported neurologic symptoms during service; 
a March 1970 electroencephalogram (EEG) revealed normal 
findings.  

8. There is no current diagnosis of any neurologic 
abnormality of the upper extremities.  

9.  The Veteran has a current diagnosis of bilateral peroneal 
neuropathy of the lower extremities.

10.  The Veteran reports neurologic symptoms of the lower 
extremities dating back to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service; may not be presumed to have been 
incurred during active military service; and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309 (2008).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2008).

3.  Peroneal neuropathy of the lower extremities was incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide 38 C.F.R. 
§ 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  This notice was provided to the Veteran in a letter 
dated March 2003.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Veteran was provided this notice in a letter dated 
September 2007.  The claim was subsequently readjudicated in 
a supplemental statement of the case (SSOC) dated June 2009.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure by VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any failure is 
harmless.  Id.

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; private medical records; 
VA treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
Veteran's claims for service connection.  

II.  Service Connection 

Service connection may be established for a current 
disability in several ways.  The most common method for 
establishing service connection for a disability is on 
"direct" basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be established for a disability 
on a "presumptive" basis.  Several diseases may be presumed 
to have been incurred during active military service if they 
become is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Some of 
the specified diseases include cardiovascular-renal disease, 
including hypertension, and other organic diseases of the 
nervous system.  

The Veteran also asserts that he warrants service connection 
for his claimed disabilities on the basis of exposure to 
Agent Orange during service.  VA regulations provide that, if 
a Veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes;  
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).

"The term acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2008).

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  If the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the Veteran's claim shall fail.  
338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d), 
(2008).  The evidence of record, including the Veteran's 
discharge papers, confirms that the Veteran served in Vietnam 
during the requisite period of time.  Accordingly, he is 
presumed to have been exposed to herbicide agents, Agent 
Orange, during active military service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed.Reg. 
32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 
-27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

III.  Hypertension

The Veteran claims entitlement to service connection for 
hypertension.  He generally asserts that the disability was 
incurred, or aggravated, during his period of active military 
service.  

The Veteran's service treatment records are complete.  On 
entrance examination in January 1966, the Veteran's blood 
pressure was 120/80.  In January 1969 he required minor 
surgical treatment for hemorrhoids, there is no indication of 
any elevated blood pressure readings, or diagnosis of 
hypertension in the surgical records.  A post-operative 
record dated March 1969 reveals a blood pressure of 118/80.  
In November 1969 separation examination of the Veteran was 
conducted.  The Veteran's blood pressure was 126/70.  
Clinical evaluation of the his heart and vascular system was 
normal.  On the accompanying report of medical history the 
Veteran indicated that he did not have a history of high 
blood pressure.  A single service treatment record dated 
January 1970 reveals a blood pressure reading of 138/92.  
However, this treatment record was a neurological evaluation 
of the Veteran's complaints of symptoms of numbness in the 
extremities.  The evaluating physician did not indicate a 
diagnosis of hypertension based upon this single blood 
pressure reading.  

Hypertension is defined as meaning that the diastolic blood 
pressure is predominantly 90mm. or greater, and the isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90mm.  Diagnosis of hypertension must 
be confirmed by readings taken two or more times on a least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1). 

The Veteran indicates that he was diagnosed with, and treated 
for, hypertension by private physicians beginning in the 
1970s.  In a written statement dated July 2008, he indicates 
that the he received no response to requests to the 
physician, Dr. Bowman, who he indicates treated him for 
hypertension in the 1970s.  A February 2008 response  was 
received from Dr. Flippo, the physician he claims treated him 
for hypertension in the 1980s, which indicated no records 
related to the Veteran were available.  

Also of record are private medical records related to a 
September 1980 hospitalization of the Veteran for inpatient 
psychiatric treatment.  These records do not indicate 
elevated blood pressure readings, or a history of 
hypertension being noted during the Veteran's period of 
inpatient treatment.  

VA has obtained a large volume of private medical evidence 
from the physician's indicated by the Veteran.  The earliest 
medical record showing a diagnosis of, and treatment for, 
hypertension is a private outpatient treatment record dated 
May 1989  This record reveals that the Veteran had a 
diagnosis of hypertension that was being treated with anti-
hypertensive medication.  At that point in time the Veteran's 
blood pressure was "well controlled" on the medication.  
From this point in May 1989, the totality of medical evidence 
of record reveals that the Veteran continues to be diagnosed 
with hypertension with requires treatment with prescription 
medication.  More recent medical records reveal that the 
Veteran has had increases in blood pressure readings and that 
his hypertension is not as well controlled as noted in 
earlier medical records.  

In May 2003, a VA examination of the Veteran was conducted.  
The Veteran reported fluctuation in blood pressure readings 
dating back to the early 1980s and that he had been on 
medication to treat hypertension since 1984.  The Veteran's 
blood pressure was 180/112.  The diagnosis was "hypertension 
not optimally controlled with his current medications."  

In December 2007, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported being treated for hypertension since the 1960s.  
Three blood pressure readings were taken and were:  180/110; 
168/110; and 160/100.  The diagnosis was essential 
hypertension, and no hypertensive heart disease was 
identified on examination.  The examining physician's medical 
opinion was that the Veteran's current hypertension did not 
have its onset during service despite the single elevated 
blood pressure reading noted in January 1970.  The 
physician's rationale was that a diagnosis of hypertension 
requires three elevated blood pressure readings on three 
separate dates which was not supported by the medical 
evidence of record.  The examiner also noted the Veteran's 
prior reported history of hypertension in the 2003 
examination report which only dated the disorder back to the 
early 1980s.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for hypertension.  The service 
treatment records do reveal a single elevated blood pressure 
reading of 138/92 during service in January 1970.  However, 
all other blood pressure readings during service were normal.  
There is no diagnosis of hypertension contained in any of the 
Veteran's service treatment records.  The only medical 
opinion of record is from the VA physician who conducted the 
2007 VA Compensation and Pension examination which indicates 
that based upon this evidence it is less likely than not, 
less than 50 percent probability, that the Veteran's 
hypertension had its onset during service.  The Board also 
noted that on entry examination the Veteran's blood pressure 
was normal and no diagnosis of hypertension was indicated.  
As such, there is no evidence showing that the Veteran's 
hypertension was incurred in, or aggravated by, his active 
military service.  Accordingly, service connection must be 
denied on a direct basis.

In the 2007 VA examination report, the Veteran alleged that 
he had been treated for hypertension since the 1960s.  As 
noted above, the Veteran served on active duty from June 1966 
to April 1970 and there is no indication of any diagnosis of, 
or treatment for, hypertension, in the service treatment 
records.  In correspondence the Veteran asserted that he had 
been treated for hypertension since the 1970s.  However, 
negative responses have been received from the physicians 
that the Veteran indicates provided him medical treatment in 
the 1970s and early 1980s.  At the 2003 VA Compensation and 
Pension examination the Veteran indicated that he was first 
evaluated for fluctuations in his blood pressure dating from 
the early 1980s and that he has placed on medication to treat 
hypertension beginning in 1984.  This is consistent with the 
medical evidence of record. A 1989 outpatient treatment 
record reveals a diagnosis of hypertension which was 
controlled, at that time, with medication.  This record is 
not the initial diagnosis of hypertension so it is plausible 
that the Veteran's diagnosis of hypertension does date back 
to 1984 as he indicated in the 2003 examination report.  The 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension on a presumptive 
basis.  The Veteran separated from military service in April 
1970.  There no medical evidence of record showing any 
diagnosis of hypertension within the first year after the 
Veteran separated from military service.  Rather, the 
evidence shows that the Veteran was initially diagnosed with 
hypertension in the early 1980s, over a decade after he 
separated from service and it is not a condition capable of 
lay observation.  Accordingly service connection on a 
presumptive basis must be denied.

Finally, to the extent that the Veteran asserts that he 
warrants service connection on a presumptive basis due to 
exposure to Agent Orange during service, the claim must also 
be denied.  Based upon the Veteran's service in Vietnam 
during the requisite period of time, he is presumed to have 
been exposed to Agent Orange during service.  However,  
hypertension is not on of the disabilities specified at 
38 C.F.R. § 3.309(e) which warrant service connection on this 
basis.  Accordingly, service connection is again denied.  

The Board has considered the Veteran's claim for service 
connection for hypertension under all possible bases that 
might warrant service connection.  After review of all the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim on each basis, and service 
connection for hypertension is denied.  

IV.  Peripheral Neuropathy

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  He 
asserts that he developed neuropathy as a result of exposure 
to Agent Orange during active service.  

The Veteran's service treatment records reveal that 
separation examination of the Veteran was conducted in 
November 1969.  At this time neurologic clinical evaluation 
was "normal" with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
Veteran did not indicate any history of neuritis or other 
neurologic symptoms.  The Veteran did not actually separate 
from active service until April 1970, several months after 
separation examination was conducted.  Service treatment 
records reveal that the Veteran did have complaints of 
tingling and numbness at the end of service.  Specifically, a 
December 1969 treatment record reveals that the Veteran 
reported "tingling and shakiness of the left arm and leg 
with a history of weakness of the left ankle dating back one 
year."  No motor or sensory loss was noted.  A January 1970 
service treatment record indicated that the Veteran continued 
to report left sided numbness. He was referred for a 
neurology evaluation later that same month.  

The January 1970 service department neurology consultation 
report indicated a reported history of numbness and tingling 
in the left face, hand, forearm, and leg with initial onset 
being reported as being December 1969.  A full neurologic 
examination was conducted and revealed essentially normal 
findings.  The physician's impression was that "I do not 
find any neurologic abnormality by exam."  However, the 
Veteran was referred for EEG testing which was indicated as 
being normal in a March 1970 treatment note, although the 
Veteran reported still having symptoms.  

The Veteran asserts that he has been treated for complaints 
of numbness from his separation from service until the 
present.  However, as noted in section III above, attempts to 
obtain the Veteran's medical treatment records from the 1970s 
and early 1980s have not been successful.  A private hospital 
record dated September 1980 indicates that the Veteran had 
somatic symptoms of chest discomfort, numbness, and 
apprehension.  However, this was only mentioned in passing, 
and this record relates to a psychiatric hospitalization, so 
it is not clear as to what exactly the symptoms of numbness 
were.  

A large volume of private outpatient treatment records dated 
from approximately 1989 to the present have been obtained.  
These records primarily deal with treatment of the Veteran's 
hypertension; there is little, if any indication, of 
neurologic symptoms being reported or treated.  However, the 
Veteran's current physician did submit a letter dated 
December 2007 which merely states that the Veteran has a 
"diagnosis of neuropathy."  

In May 2003, a VA Compensation and Pension examination of the 
Veteran was conducted.  The Veteran reported having 
neurologic symptoms beginning in service.  He reported 
fluctuating burning and cold sensation in this feet and 
hands, along with dysesthesia in the legs.  Physical 
examination revealed normal motor strength of 5/5 and 
reflexes being "2+."  He reported sensation abnormalities 
as above, but sensation to touch was normal on physical 
examination.  The diagnosis was "abnormal sensation in his 
feet and hand that dates to close in time to his service in 
Vietnam and has been persistent ever since that time."  
Nerve conduction studies were conducted and revealed findings 
consistent with bilateral peroneal neuropathy of the lower 
extremities.  No abnormalities of the upper extremities were 
identified on objective neurologic testing.  

In December 2007, the most recent VA examination of the 
Veteran was conducted.  The examiner indicated that the 
Veteran was not diagnosed with diabetes mellitus, so 
neurologic abnormalities would not be related to that 
disability.  The Veteran reported burning sensation in both 
hands and feet.  Physical neurologic examination of the upper 
extremities failed to reveal any abnormalities with 
vibration, pain, and light touch sensation being normal.  
However, physical neurologic examination of the lower 
extremities revealed decreased light tough sensation of both 
feet.  Reflexes and motor strength were normal in both upper 
and lower extremities as were gait, balance and muscle tone.  
After reviewing the 2003 nerve conduction study report the 
examining physician stated that the Veteran had bilateral 
peroneal neuropathy being worse on the left, but that the 
Veteran did not have any neuropathy of the bilateral upper 
extremities.  The physician's medical opinion was that the 
bilateral peroneal neuropathy was not related to Agent Orange 
exposure during service.  The physician indicated that he 
could not say whether the bilateral peroneal neuropathy was 
the same condition, left sided numbness, which was evaluated 
at the end of the Veteran's period of active service.  

The preponderance of the evidence is against the Veteran's 
claim for peripheral neuropathy of the upper extremities.  
Simply put, there is no competent medical evidence of a 
current disability.  The Veteran claims to have neuropathy of 
the upper extremities, however this is not confirmed by 
objective, nerve conduction, testing.  The physician who 
conducted the 2007 VA examination stated that the Veteran did 
not have any neuropathy of the upper extremities.  There is 
no medical evidence showing any current diagnosis of 
neuropathy of the upper extremities.  With no evidence of a 
current disability, service connection for peripheral 
neuropathy of the upper extremities must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);Degmetich v. Brown, 
104 F.3d 1328 (1997); See also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The evidence supports a grant of service connection for 
bilateral peroneal neuropathy of the lower extremities.  The 
medical evidence of record reveals that the Veteran had 
symptoms of numbness of the left side during service.  He 
asserts that he has had neurologic symptoms ever since 
service.  The Veteran is competent to report symptoms of 
numbness which he can readily discern.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The evidence of record reveals a diagnosis of bilateral 
peroneal neuropathy of the lower extremities which is worse 
on the left than the right.  The evidence of record reveals 
that the Veteran was evaluated for symptoms of numbness of 
the left lower extremity during service.  The Veteran's lay 
evidence is competent to report the symptoms of numbness and 
establish a continuity of symptomatology from service to the 
present.  Accordingly, the evidence supports a grant of 
service connection for bilateral peroneal neuropathy.  


ORDER

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities, diagnosed as bilateral peroneal neuropathy, is 
granted.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


